2022 IL App (2d) 210620-U
                                         No. 2-21-0620
                                   Order filed August 26, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 20-CF-169
                                       )
SCOTT M. BROWN,                        ) Honorable
                                       ) David P. Kliment,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court.
       Presiding Justice Bridges and Justice Schostok concurred in the judgment.

                                             ORDER

¶1     Held: (1) Defendant was proved guilty of operating an uninsured motor vehicle causing
             bodily harm to another person, where defendant’s out-of-court statement that he
             was uninsured at the time of the accident was properly corroborated, thereby
             satisfying the corpus delicti rule. (2) Defendant’s 30-month probation period
             would be reduced to 24 months, the statutory maximum for the offense.

¶2     Defendant, Scott M. Brown, appeals his conviction and sentence on the offense of

operating an uninsured motor vehicle causing bodily harm to another person (625 ILCS 5/3-707(a-

5) (West 2018)). He contends that (1) the State did not establish the corpus delicti for the offense

and (2) the trial court improperly sentenced him to a probation period longer than the statutory
2022 IL App (2d) 210620-U


maximum of 24 months. We affirm the conviction because the State established the corpus delicti

with corroborating evidence.        However, we reduce defendant’s probation to the statutory

maximum of 24 months.

¶3                                       I. BACKGROUND

¶4     The State charged defendant by criminal complaint with failure to report an accident

causing personal injury (625 ILCS 5/11-401(b) (West 2018)) and operating an uninsured motor

vehicle causing bodily harm to another person. 1 Defendant opted for a bench trial.

¶5     At around 8:30 a.m. on December 2, 2019, Alma Gomez was driving on Summit Street in

Elgin. As she approached the intersection with a side street, a vehicle pulled out from the side

street and struck the passenger’s-side front end of her vehicle. The driver did not stop, provide

any information, or offer Gomez any aid or assistance. Gomez suffered injuries to her shoulder

and neck and was transported to a hospital. At the time of trial, she was still in pain and had

difficulty raising her right arm.

¶6     Lysbel Morales witnessed the accident. She was sitting in her vehicle on Preston Avenue

waiting to enter Summit Street. Across the intersection, another vehicle, an SUV, was sitting at a

stop sign on Preston Avenue. According to Morales, the traffic on Summit Street had no stop sign

at the intersection with Preston Street. The SUV across from Morales pulled onto Summit Street

and collided with another SUV driving on Summit Street. The SUV that pulled out from Preston

Avenue was much larger than the SUV it struck. Morales believed, but was not positive, that the



       1
           Defendant was also charged in case No. 20-TR-3555 with failure to yield at a stop sign

(625 ILCS 5/11-904(b) (West 2018)). Defendant was found guilty of that offense but has not

appealed.



                                               -2-
2022 IL App (2d) 210620-U


SUV that pulled out was silver; she recalled telling a police officer that the SUV was “gray or

silver.” According to Morales, both SUVs were damaged in the collision. The SUV that pulled

out was damaged “towards the front to mid-section” of its passenger side, and it drove off after the

collision.

¶7      Officer Robert Henke of the Elgin Police Department responded to the accident scene.

Upon arriving, he saw a Nissan Armada with front-end damage. According to Officer Henke,

there are four lanes of traffic on Summit Street, two in each direction, and a stop sign on both

northbound and southbound Preston Avenue, where it intersects Summit Street. Officer Henke

collected vehicle debris from the scene. Officer Henke identified in court the debris he collected;

he described it as a “mangled piece of the headlights.” According to Officer Henke, who was at

the scene for about an hour, no one returned to the scene to say they were involved.

¶8      Mike Kelley, a service advisor at Crash Champions, testified that, on December 18, 2019,

defendant brought in his silver Chevrolet Tahoe for repairs. Kelly took several photos of the Tahoe

that showed damage to the passenger’s-side front end (the fender and hood) and the passenger’s-

side front wheel. He identified another photo as showing a broken passenger’s-side headlamp.

Based on his 22 years as a car mechanic, he opined that it matched the missing headlamp from

defendant’s Tahoe.

¶9      Stacy Berry, the mother of defendant’s son, testified that, on the morning of December 2,

2019, defendant called to say that he wanted to come by Berry’s house to pick up Berry and their

son to take him to school. According to Berry, school started at 8:30 a.m. After defendant dropped

their son off at school, at about 8:40-8:45 a.m., defendant dropped her off at her home. Defendant

drove off alone.




                                               -3-
2022 IL App (2d) 210620-U


¶ 10    About 15-to-20 minutes later, defendant called Berry. According to Berry, defendant was

“pretty upset” and “basically crying.” He told Berry that he had just been in a car accident—“some

guy had ran [sic] into him.” Defendant “asked [Berry] about insurance information.” According

to Berry, defendant told her that “his previous insurance company had lapsed.” Because Berry

had recently obtained insurance, he “wanted the insurance information that [Berry] had used.”

Based on that conversation, Berry understood that defendant did not then have insurance. Later,

defendant told Berry that, after the accident, he had obtained insurance from GEICO.

¶ 11    Sometime “on or after December 2nd [2019],” defendant spoke to Berry by phone.

Defendant told her that he would not truthfully report where the accident happened but would

report that it happened “in a different county, in a high-risk traffic accident area.”

¶ 12    At one point, when defendant and Berry were driving together, defendant drove her to

where the accident occurred. According to Berry, this intersection was Preston Avenue and

Summit Street.

¶ 13    On cross-examination, Berry admitted that, beginning in February of 2020, she and

defendant were involved in custody litigation involving their son. There was also “pending

litigation” between defendant and Berry’s mother.

¶ 14    Officer John Cox, a traffic investigator for the Elgin Police Department, conducted a

follow-up investigation of the accident. According to Officer Cox, an investigator with GEICO

told him that defendant might have been involved in the December 2, 2019, accident. Cox’s review

of Elgin police records showed that defendant did not report being in an accident on December 2,

2019.

¶ 15    Officer Cox also learned that Berry might have information about the accident. Officer

Cox met with Berry at her workplace. Berry showed Officer Cox several text messages between



                                                 -4-
2022 IL App (2d) 210620-U


her and defendant on December 2, 2019. Those messages, which were entered into evidence,

showed that, at about 9:37 a.m. on December 2, 2019, defendant sent Berry a photo of the front-

end damage to his vehicle. Defendant also texted Berry asking for insurance information. Berry

replied by sending defendant an address and map for a GEICO office in Schaumburg.

¶ 16   Officer Clayton Johnson of the Hoffman Estates Police Department testified that, at around

11:18 p.m. on December 6, 2019, he met with defendant regarding a traffic accident. According

to Officer Johnson, defendant told him that the accident occurred at about 10:45 p.m. on December

6, 2019, in Hoffman Estates. Defendant provided proof that GEICO insured him, although Officer

Johnson did not record the effective date. Defendant’s vehicle was a silver Chevy Tahoe. The

damage was to the passenger’s-side front bumper. Defendant told Officer Johnson that, while

driving, a vehicle pulled out in front of him, and he could not avoid the collision.

¶ 17    The trial court found defendant guilty of both offenses and denied his motion for a new

trial. The court sentenced him to 30 months’ probation on each conviction. Defendant did not file

a motion to reconsider his sentence before filing this timely appeal.

¶ 18                                      II. ANALYSIS

¶ 19   On appeal, defendant contends that, as to his conviction of operating an uninsured motor

vehicle causing bodily harm to another person, (1) the State did not establish the corpus delicti,

because there was no evidence to corroborate his purported admission to Berry that he was

uninsured when the accident occurred, and (2) his 30-month probation term must be reduced to 24

months, the maximum probation term for a Class A misdemeanor. We reject the first contention

but accept the second.

¶ 20   A reviewing court will not set aside a conviction unless the evidence is so improbable or

unsatisfactory that it creates a reasonable doubt of the defendant’s guilt. People v. Shenault, 2014



                                                -5-
2022 IL App (2d) 210620-U


IL App (2d) 130211, ¶ 14 (citing People v. Collins, 106 Ill. 2d 237, 261 (1985)). When reviewing

a challenge to the sufficiency of the evidence, the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. Shenault, 2014 IL App (2d)

130211, ¶ 14. The trier of fact is responsible for resolving conflicts in the testimony, weighing the

evidence, and determining what inferences to draw. A reviewing court ordinarily will not

substitute its judgment on those matters. Shenault, 2014 IL App (2d) 130211, ¶ 14. This same

standard of review applies regardless of whether the evidence is direct or circumstantial or whether

the defendant received a bench or jury trial. People v. Cooper, 194 Ill. 2d 419, 431 (2000).

¶ 21   The elements of the offense of operating an uninsured motor vehicle causing bodily harm

to another person are that the defendant (1) operated a motor vehicle without the required liability

insurance, and (2) caused, as a proximate result of the operation of the motor vehicle, bodily harm

to another person. 625 ILCS 5/3-707(a-5) (West 2018).

¶ 22   Here, there is no issue that defendant operated a vehicle that caused bodily injury to another

person. Instead, focusing on the first element of the offense, defendant argues that, because the

State did not corroborate defendant’s out-of-court-statement to Berry that he was uninsured when

the accident occurred, the State failed to establish the corpus delicti of the offense. We disagree.

               “The corpus delicti of an offense is simply the commission of a crime. Along with

       the identity of the person who committed the offense, it is one of two propositions the State

       must prove beyond a reasonable doubt to obtain a valid conviction. In general, the

       corpus delicti cannot be proven by a defendant’s admission, confession, or out-of-court

       statement alone. When a defendant’s confession is part of the corpus delicti proof, the

       State must also provide independent corroborating evidence. [Citation.]



                                                -6-
2022 IL App (2d) 210620-U


               To avoid running afoul of the corpus delicti rule, the independent evidence need

       only tend to show the commission of a crime. It need not be so strong that it alone proves

       the commission of the charged offense beyond a reasonable doubt. If the corroborating

       evidence is sufficient, it may be considered, together with the defendant’s confession, to

       determine if the State has sufficiently established the corpus delicti to support a conviction.

       [Citations.].” (Emphasis in original.) People v. Lara, 2012 IL 112370, ¶¶ 17-18.

¶ 23   Here, Berry testified that just after 9 a.m. on December 2, 2019, defendant called her. He

was upset and told her he had just been in a car accident. Defendant sought insurance information

from Berry and told her that his insurance had lapsed. Later, defendant told Berry that, after the

accident, he had obtained insurance from GEICO.

¶ 24   Of course, those incriminating statements by defendant could not alone establish a violation

of section 3-707(a-5). However, there was ample corroborating evidence, the most significant of

which was that defendant left the scene of the accident without providing any information and that

he never filed a police report. Because that gave rise to a reasonable inference that defendant was

not insured, it corroborated defendant’s statements. Further, on December 6, 2019, defendant

falsely reported that he had just been in a traffic accident in Hoffman Estates. In doing so, he

provided evidence of insurance from GEICO, the company Berry identified on December 2, 2019,

when defendant asked for her insurer and remarked that his insurance had lapsed. The fact that

defendant obtained insurance from GEICO after speaking to Berry on December 2, 2019, was

corroboration of Berry’s statement that did not have insurance on December 2, 2019. On

December 6, 2019, defendant reported his auto accident in Hoffman Estates and presented GEICO

insurance to the reporting officer on that date, just as Berry said he told her he was going to do.

Although defendant points out that the State offered no direct evidence of the effective date of the



                                                -7-
2022 IL App (2d) 210620-U


GEICO insurance, such evidence was not necessary, as the foregoing evidence was sufficient to

establish that defendant did not have such insurance on the date of the December 2, 2019, accident.

Because there was independent evidence that defendant did not have insurance on December 2,

2019, defendant’s statements to Berry were properly corroborated. Given defendant’s statements

and their corroboration, the State proved beyond a reasonable doubt that defendant was operating

a motor vehicle without the required insurance when he struck and injured Gomez on December

2, 2019.

¶ 25    The State suggests that the corpus delicti rule does not apply to a defendant’s statements

to non-law enforcement persons, such as Berry, without citing authority directly supporting that

proposition.   Contrary to the State’s argument, our supreme court stated in Lara that the

corpus delicti rule applies to a defendant’s admission or out-of-court statement. See Lara, 2012

IL 112370, ¶ 17. Moreover, nothing in Lara restricts the corpus delicti rule to statements made to

law enforcement agents. Nonetheless, because we conclude that the State properly corroborated

defendant’s statements to Berry, we need not decide this issue.

¶ 26    We next address whether the trial court properly sentenced defendant to 30 months’

probation on his conviction for operating an uninsured motor vehicle causing bodily harm to

another person. The State concedes that, because the offense is a Class A misdemeanor, the court

should not have sentenced defendant to any more than 24 months’ probation. We agree. See 625

ILCS 5/3-707(a-6) (West 2018) (violation of section 3-707(a-5) is Class A misdemeanor); 730

ILCS 5/5-4.5-55(d) (West 2018) (maximum term of probation for Class A misdemeanor is two

years). Thus, we reduce to 24 months defendant’s probation period on his conviction for operating

an uninsured motor vehicle causing bodily harm to another person. See Ill. S. Ct. R. 615(b)(4)

(eff. Jan. 1, 1967).



                                               -8-
2022 IL App (2d) 210620-U


¶ 27                                III. CONCLUSION

¶ 28   For the reasons stated, we (1) affirm defendant’s conviction of operating an uninsured

motor vehicle causing bodily harm to another person and (2) reduce to 24 months his term of

probation for that conviction.

¶ 29   Affirmed as modified.




                                            -9-